 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JON HUMES,                                        No. 2:17-cv-1870 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SACRAMENTO COUNTY JAIL, et al.,
15                       Defendants.
16

17          On January 7, 2019, plaintiff filed a request for reconsideration of the magistrate judge’s

18   order filed December 14, 2018, denying appointment of counsel. Pursuant to E.D. Local Rule

19   303(f), a magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to law.”

20   Id. Upon review of the entire file, the court finds that the magistrate judge’s ruling was not

21   clearly erroneous or contrary to law.

22          Therefore, IT IS HEREBY ORDERED that, upon reconsideration, the order of the

23   magistrate judge filed December 14, 2018, denying plaintiff appointment of counsel, is affirmed.

24          IT IS SO ORDERED.

25   Dated: January 16, 2019

26
27
28
